Case: 13-12614    Date Filed: 01/03/2014   Page: 1 of 4


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 13-12614
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 0:12-cv-62009-WJZ

FRANCIS THOMAS GREISER, JR.,

                                                              Plaintiff-Appellant,

                                    versus

WHITTIER TOWERS APTS. ASSOC. INC.,
MICHAEL K. SCHWEITZER,
individually and in his official capacity as
Whittier Towers Board President,
MICHAEL KALOGRIDIS,
THOMAS PIZZI, JR.,
SERGE VIDAL, et al.,

                                                           Defendants-Appellees,

ANN MICHAELIDES,

                                                                       Defendant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (January 3, 2014)
              Case: 13-12614     Date Filed: 01/03/2014   Page: 2 of 4


Before PRYOR, JORDAN and FAY, Circuit Judges.

PER CURIAM:

      Francis Greiser, Jr. appeals pro se the dismissal of his second amended

complaint against Whittier Towers Apartments Association Inc., a residential

apartment association, and three of its board members, Michael K. Schweitzer,

Michael Kalogridis, Thomas Pizzi Jr., and Serge Vidal (collectively “the

Association”). Greiser filed an amended complaint for damages and to enjoin the

Association from violating his right of free speech under the First Amendment by

censoring his newsletters to homeowners; his right to be free from an “unlawful

seizure” of his apartment under the Fourth Amendment; his right to due process

under the Fourteenth Amendment in an action to evict; and state laws that

prohibited “fil[ing] false charges and spread[ing] false information.” The

Association moved to dismiss Greiser’s complaint for failure to state a claim. See

Fed. R. Civ. P. 12(b)(6). The district court granted the motion and dismissed with

prejudice Greiser’s federal claims and declined to exercise supplemental

jurisdiction over his claims under Florida law, which the district court dismissed

without prejudice. We affirm.

      The district court correctly dismissed Greiser’s second amended complaint.

Greiser failed to allege that the Association acted under color of state law. See 42

U.S.C. § 1983. Even if accepted as true, Greiser’s allegations failed to establish


                                          2
               Case: 13-12614      Date Filed: 01/03/2014    Page: 3 of 4


that the State of Florida or any state entity “coerced or . . . significantly

encouraged” the Association to censor Greiser’s newsletter or to evict Greiser, see

Rayburn ex rel. Rayburn v. Hogue, 241 F.3d 1341, 1347 (11th Cir. 2001); the

Association performed a function “exclusively reserved to the state” when it

screened potential tenants, serviced its apartment building, or censored Greiser’s

newsletter, see Carlin Commc’n, Inc. v. S. Bell Tel. & Tel. Co., 802 F.2d 1352,

1361 (11th Cir. 1986); or the Association acted as a “surrogate for the state” by

virtue of being incorporated under state law or using its laws to evict Greiser, see

Focus on the Family v. Pinellas Suncoast Transit Auth., 344 F.3d 1263, 1279 (11th

Cir. 2003); see also Beker Phosphate Corp. v. Muirhead, 581 F.2d 1187, 1189–90

(5th Cir. 1978). Greiser argues, for the first time on appeal, that the “continuing

prosecution of the state eviction action [constitutes cruel and unusual punishment

that] is prohibited by the Eighth Amendment,” but we will not consider a claim not

presented to the district court. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d
1324, 1331 (11th Cir. 2004).

      The district court did not abuse its discretion when it declined to exercise

supplemental jurisdiction over Greiser’s remaining claims under state law. A

district court may decline to exercise supplemental jurisdiction over a claim after

dismissing all claims over which it has original jurisdiction. 28 U.S.C.

§ 1367(c)(3). In fact, we “encourage[ ] district courts to dismiss any remaining


                                            3
               Case: 13-12614     Date Filed: 01/03/2014    Page: 4 of 4


state claims when, as here, the federal claims have been dismissed prior to trial.”

Raney v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th Cir. 2004).

      The district court also did not abuse its discretion when it denied Greiser’s

request for injunctive relief. To obtain a preliminary injunction, a party must

establish that there is a substantial likelihood that he will prevail on the merits. See

Sofarelli v. Pinellas Cnty., 931 F.2d 718, 723–24 (11th Cir. 1991). Because

Greier’s complaint failed to state a claim, he was not entitled to a preliminary

injunction.

      We AFFIRM the dismissal of Greiser’s second amended complaint.




                                           4